DELAWARE GROUP® EQUITY FUNDS IV (the “Trust”) Delaware Global Real Estate Securities Fund (the “Fund”) Supplement to the Fund's Institutional Class Statutory Prospectus dated January 28, 2010 In the section of the Prospectus entitled, “How has Delaware Global Real Estate Securities Fund performed?”, the paragraph immediately following the “Year-by year total return (Class A)” bar chart, the “Average annual total returns table,” and the paragraph immediately following the total returns table are hereby replaced in their entirety by the following: As of September 30, 2010, the Fund's Institutional Class shares had a calendar year-to-date return of 11.22%. During the periods illustrated in this bar chart, Institutional Class's highest quarterly return was 30.77% for the quarter ended June 30, 2009, and its lowest quarterly return was -30.34% for the quarter ended December 31, 2008. Average annual total returns for periods ended December 31, 2009 1 year
